         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                           *
AIZAR MAZARIEGOS, et al.,
6911 24th Ave.                             *
Hyattsville, MD 20783
                                           *
ANA CECILIA AYALA
6911 24th Ave.                             *
Hyattsville, MD 20783
                                           *
and
                                           *
CARLOS ALONSO
                                           *
1802 Lebanon St.
Hyattsville, MD 20783,                     *
Each on behalf of himself or herself       *
and other similarly situated persons
                                           *
              Plaintiffs,                       Case No. 20-CV-2275-
       vs.                                 *
                                                COMPLAINT          PX
PAN 4 AMERICA LLC t/a La Baguette, et *
al.,
8861 Papillon Dr.                           *
Ellicott City, MD 21043
                                            *
Serve on:       Un Yong Lee, Resident Agent
                8861 Papillon Dr.           *
                Ellicott City, MD 21043
                                            *
SUPER PASTELES LLC dba La Baguette
1501 University Blvd E                      *
Hyattsville, MD 20783
                                            *
Serve on:       Un Yong Lee, Resident Agent
                8861 Papillon Dr.           *
                Ellicott City, MD 21043
                                            *
       and
                                           *
UN YONG LEE
8861 Papillon Dr.                          *
Ellicott City, MD 21043,
              Defendants.                  *
    Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 2 of 20



                                 *

                                 *

                                 *

                                 *




*   *     *    *     *     *     *     *     *     *     *    *      *
            Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 3 of 20



                               FIRST AMENDED COMPLAINT 1
       Plaintiffs Aizar Mazariegos, Ana Cecilia Ayala, and Carlos Alonso, each on behalf of

himself or herself (“Plaintiffs”) and others similarly situated (“Putative Plaintiffs”), bring this

suitby and through their undersigned counsel and pursuant to Fed.R.Civ.P. 15(a)(1)(B),

respectfully file this First Amended Complaint against the Defendants Pan 4 America, LLC t/a

La Baguette, (“Pan 4 America”), Super Pasteles, LLC dba La Baguette (“Super Pasteles”), and

Un Yong Lee (“Ms. Lee”). For their grounds, Plaintiffs state as follows:

                                      Parties and Jurisdiction

       1.       Plaintiff Mazariegos is an adult citizen of Maryland.

       2.       Plaintiff Ayala is an adult citizen of Maryland.

       3.       Plaintiff Alonso is an adult citizen of Maryland.

       4.       By acting as the named plaintiffs in this action, Mazariegos, Ayala, and Alonso do

each hereby affirmatively, and in writing, notify the Court of their consent to prosecute their

claims against Defendants as plaintiffs in a collective action lawsuit under the Fair Labor

Standards Act of 1938 as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), the Maryland Wage and

Hour Law, Md. Code Ann., Lab. & Empl. § 3-401, et seq. (“MWHL”), and the Maryland Wage

Payment & Collection Law, Md. Code Ann., Lab. & Empl. § 3-501, et seq. (“MWPCL”).

       4.5.     Pan 4 America, LLC is a limited liability company formed under the laws of the

State of Maryland with its principal place of business in Maryland. Its principal business is the




1
  Pursuant to Federal Rule 15(a)(1)(B), Plaintiffs file this First Amended Complaint “as a matter
of course” within 21 days after Defendants’ filing of their October 12, 2020 Motion to Dismiss
[Dkt. 5]. As a corollary, this First Amended Complaint shall moot Defendants’ pending Motion
to Dismiss.
          Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 4 of 20



operation of a bakery known as La Baguette located in Hyattsville, Maryland. Pan 4 America

was organized on February 10, 2012.

        5.6.    On July 24, 2017, Pan 4 America registered the trade name “La Baguette” to be

used at 1501 University Blvd E, Hyattsville, Maryland 20783.

        6.7.    Super Pasteles, LLC is a limited liability company formed under the laws of the

State of Maryland with its principal place of business in Maryland and its principal business

being the operation of a bakery known as La Baguette located at 1501 University Blvd E,

Hyattsville, Maryland 20783. Super Pasteles was organized on May 8, 2019.

        7.8.    Ms. Lee is an adult resident of Maryland.

        8.9.    Ms. Lee is the individual who caused Pan 4 America, LLC and Super Pasteles,

LLC to be organized under the laws of the State of Maryland.

        9.10.   Ms. Lee is the 100% owner of Pan 4 America, LLC.

        10.11. Ms. Lee is the 100% owner of Super Pasteles, LLC.

        12.     During the period relevant to this action, Ms. Lee, individually, was the 100%

owner of Pan 4 America, LLC and of Super Pasteles, LLC.

        13.     During the period relevant to this action, Ms. Lee participated substantially in

managing, controlling, and directing Pan 4 America, LLC and Super Pasteles, LLC’s day-to-day

operations.

        14.     During the period relevant to this action, Ms. Lee, individually, had the power to

hire and fire Plaintiffs and the Putative Plaintiffs.

        15.     During the period relevant to this action, Ms. Lee, individually, monitored,

supervised, and controlled the work schedules, job duties, and the conditions of employment for

Plaintiffs and the Putative Plaintiffs with Pan 4 America, LLC and Super Pasteles, LLC.
          Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 5 of 20



        16.     During the period relevant to this action, Ms. Lee, individually, set and

determined the rate and method of compensation for Plaintiffs and the Putative Plaintiffs.

        17.     During the period relevant to this action, Ms. Lee, individually, had the power to

modify or adjust the work duties and responsibilities for Plaintiffs and the Putative Plaintiffs.

        18.     During the period relevant to this action, Ms. Lee, individually, maintained

employment records or delegated and supervised the maintenance of employment records for

Plaintiffs and the Putative Plaintiffs.

        11.19. Pan 4 America, LLC and Super Pasteles, LLC form a single enterprise, owned

and controlled by Ms. Lee. The two limited liability companies, while nominally different, are

the same company, operating seamlessly as one enterprise under the name “La Baguette.”

        20.     Ms. Lee organized Super Pasteles in an effort to circumvent the overtime

requirements of the Fair Labor Standards Act of 1938 as amended, 29 U.S.C. §§ 201 et seq.

FLSA, MWHL, and MWPCL.

        21.     During the period relevant to this action, each of the Defendants, including Ms.

Lee individually, qualified as statutory “employers” for Plaintiffs and the Putative Plaintiffs in

this action under the FLSA, MWHL, and the MWPCL.

        12.1.   (“FLSA”), the Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. §

3-401, et seq. (“MWHL”), and the Maryland Wage Payment & Collection Law, Md. Code Ann.,

Lab. & Empl. § 3-501, et seq. (“MWPCL”).

        13.22. The Plaintiffs and the Putative Plaintiffs bring this action for unpaid overtime in

violation of the FLSA.

        14.23. The Plaintiffs and Putative Plaintiffs are all former or current employees of the

Defendants who were employed at any time during the period of August 6, 2017 through August
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 6 of 20



6, 2020 (“Collective Action Period”) at the Defendants’ bakery located at Hyattsville, Maryland

(“La Baguette”).

       15.24. Pursuant to the preceding, this Court has personal jurisdiction over each of the

Defendants, has subject matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, and

constitutes proper venue pursuant to 28 U.S.C. § 1391.

                                         Collective Action

       16.25. Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action

on behalf of the following class of potential opt-in litigants (“Putative Plaintiffs”): Individuals

who at any time during the Collective Action Period (1) were employed by Pan 4 America and/or

Super Pasteles at La Baguette, and (2) worked more than 40 hours in at least one work week of

the Collective Action Period, and (3) were paid on an hourly basis.

       17.26. The Plaintiffs and the Putative Plaintiffs are “similarly situated,” as that term is

defined in 29 U.S.C. § 216(b), because (1) they have all worked at the same bakery: La Baguette

in Hyattsville, Maryland; (2) they have all been subject to the same rules and procedures; (3)

they have all performed similar duties and responsibilities; (4) they have all been paid pursuant

to the same timekeeping and payroll processes; and (5) they have not been paid the required

overtime premium for those hours worked in excess of 40 per week. Resolution of this action

requires inquiry into many common facts, including Defendants’ common compensation,

timekeeping, and payroll practices.

       18.27. Each of the named Plaintiffs has given his or her written consent to become a

party plaintiff in this collective action under the FLSA, and such consents are attached hereto

collectively as Exhibit 1.

                                        General Allegations
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 7 of 20



       19.28. Plaintiff Mazariegos worked at La Baguette from approximately 2015 to April 16,

2020. During his tenure of employment, Plaintiff Mazariegos worked as the store manager. In

that regard, he was responsible for supervising approximately thirty-five employees, creating

employee schedules, disciplining employees, and handing paychecks to employees. He also was

responsible for printing images on sugar paper for other employees to transfer onto cakes. He

took pictures and videos of Defendants’ products for marketing and menus, and he purchased

ingredients and supplies. From time-to-time, Plaintiff Mazariegos also baked when necessary

and helped in numerous other manual tasks at La Baguette.

       20.29. At all times, Plaintiff Mazariegos was paid an hourly wage.

       21.30. Plaintiff Ayala worked at La Baguette from approximately September 2015 to

March 25, 2020. During that period, Plaintiff Ayala took an unpaid leave of absence for the birth

of her child in September 2018. She returned to work in approximately December 2018. On

March 25, 2020, Plaintiff Ayala stopped working out of concern for coronavirus. On April 12,

2020, Ms. Lee informed Plaintiff Ayala she was terminated. During her tenure of employment,

Plaintiff Ayala worked as a supervisor. In that regard, she supervised the cashiers and ensuring

that the shelves and display cases were well stocked at La Baguette. She was the manager in

charge when Plaintiff Mazariegos was off. She also provided Spanish-language social media

marketing for La Baguette.

       22.31. At all times, Plaintiff Ayala was paid an hourly wage.

       23.32. Plaintiff Alonso worked at La Baguette from approximately 2014 to May 17,

2020. During his tenure of employment, Plaintiff Alonso worked as a baker and pastry chef.

Plaintiff Alonso was the person in charge of the night shift bakery workers and pastry chefs (6:00

p.m. to 4:00 a.m.) at La Baguette.
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 8 of 20



       24.33. At all times, Plaintiff Alonso was paid an hourly wage.

       25.34. Throughout the period beginning with each of their dates of hire and ending on

August 6, 2020 (“Tenures of Employment”), the Putative Plaintiffs performed non-managerial

and non­exempt work involving such tasks as baking, decorating cakes, creating and organizing

marketing materials and menus, ordering supplies and ingredients, stocking shelves and display

cases, helping and servicing customers, receiving food and supply shipments, organizing food

and other goods in storage, cleaning up, and cashier services at La Baguette.

       26.35. Throughout his Tenure of Employment, Plaintiff Mazariegos regularly worked

more than 40 hours per work week, all of which were authorized and required by the Defendants.

The exact number of hours worked each week by Plaintiff Mazariegos can only be determined

through discovery, since Defendants were responsible for maintaining the records of his hours

worked and wages paid.

       27.36. Throughout her Tenure of Employment, Plaintiff Ayala regularly worked more

than 40 hours per work week, all of which were authorized and required by the Defendants. The

exact number of hours worked each week by Plaintiff Ayala can only be determined through

discovery, since Defendants were responsible for maintaining the records of her hours worked

and wages paid.

       28.37. Throughout his Tenure of Employment, Plaintiff Alonso regularly worked more

than 40 hours per work week, all of which were authorized and required by the Defendants. The

exact number of hours worked each week by Plaintiff Alonso can only be determined through

discovery, since Defendants were responsible for maintaining the records of his hours worked

and wages paid.
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 9 of 20



       29.38. Throughout their Tenures of Employment, the Putative Plaintiffs worked more

than 40 hours in one or more work weeks, all of which were authorized and required by the

Defendants. The exact number of hours worked each week by the Putative Plaintiffs can only be

determined through discovery, since Defendants were responsible for maintaining the records of

her hours worked and wages paid.

       30.39. For the first part of the Tenure of Employment for Plaintiffs Mazariegos, Ayala

and Alonso, each Plaintiff’s compensation was paid biweekly, partially in cash and partially by

check. Out of these payments, the only documented withholdings were for the FICA taxes and

income taxes on the check portion of the weekly compensation. The exact amount of

compensation paid to the Plaintiff every two weeks can only be determined through discovery as

the Plaintiff was never provided with documentation concerning the cash compensation paid

with every biweekly check.

       31.40. The cash wages paid to Plaintiffs were in an amount equal to the product of each

Plaintiff’s hourly wage and the hours worked in excess of forty in each week by such Plaintiff.

The payment of cash wages at the straight-time rate for overtime hours was designed by

Defendants Pan 4 America and Ms. Lee to obscure the fact that they were not paying the

required premium of time-and-a-half for overtime hours worked.

       32.41. Beginning in approximately May 2019, when Ms. Lee organized Super Pasteles,

Defendants changed the part-cash, part-check system of payment to a new pay scheme. From

May 2019 until the end of each Plaintiff’s employment, Defendants paid each Plaintiff with two

paychecks issued on the same day from two nominally different companies: Pan 4 America and

Super Pasteles. The check from Pan 4 America was for 80 hours in the biweekly period, and the

check from Super Pasteles was for the overtime hours each Plaintiff worked at La Baguette in the
          Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 10 of 20



same biweekly period, all at the straight-time rate. In some cases, the hourly rate in the Super

Pasteles check was slightly higher than the hourly rate on the Pan 4 America check, but the rate

was never one and one-half times the regular rate of pay.

         33.42. Defendants implemented this new pay scheme to cover up the fact that

Defendants were not paying the required premium under the FLSA and MWHL for overtime

hours worked.

         34.43. From the start of their Tenures of Employment until May 2019, the Putative

Plaintiffs’ compensation was paid partially in cash and partially by check. Out of these

payments, the only documented withholdings were for the FICA taxes and income taxes on the

check portion of the weekly compensation. The exact number of hours worked and compensation

paid each week to the Putative Plaintiffs can only be determined through discovery.

         35.44. From May 2019 until the end of their Tenures of Employment, the Putative

Plaintiffs’ compensation was paid with two biweekly paychecks: one from Pan 4 America and

one from Super Pasteles. The Pan 4 America check was for the first 40 hours in each week (80

hours in the biweekly period), and the Super Pasteles check was for the overtime hours, but at

the straight-time rate of pay. The exact number of hours worked and compensation paid each

week to the Putative Plaintiffs can only be determined through discovery.

         36.45. Throughout each Plaintiff’s Tenure of Employment, in virtually every week, he or

she worked more than 40 hours. Each Plaintiff’s pay did not include any overtime premium for

those hours worked in excess of 40 in the work week. Accordingly, for each work week, the

Plaintiff is owed one-half of his or her regular rate (calculated each week by taking the

remuneration paid and dividing by the number of hours worked) for each hour worked in excess

of 40.
        Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 11 of 20



       37.46. The number of hours worked, the amount of pay received, and the pay shortage

suffered by each Plaintiff during a sampling of the weekly periods during each Plaintiff’s Tenure

of Employment are set forth in the table below:

   Mazariegos:

                        Hours        Total Pay      Regular      Correct
      Week Ending       Worked       Received        Rate       FLSA Pay       Shortage

       03/29/2020          60        $1,240.00     $20.67/hr.   $1,446.67       $206.67


       04/05/2020          60        $1,240.00     $20.67/hr.   $1,446.67       $206.67


       02/02/2020          75        $1,570.00     $20.93/hr.    $1,936.33      $366.33


       02/09/2020          75        $1,570.00     $20.93/hr.    $1,936.33      $366.33
          Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 12 of 20



Ayala:
                         Hours       Total Pay      Regular      Correct
      Week Ending        Worked      Received        Rate       FLSA Pay        Shortage

         12/22/2019         44         $708.00     $16.09/hr.     $740.18        $32.18


         12/29/2019         44         $708.00     $16.09/hr.     $740.18        $32.18


         05/26/2019         56         $912.00     $16.29/hr.    $1,042.29       $130.29


         06/02/2019         56         $912.00     $16.29/hr.    $1,042.29       $130.29



   Alonso:

                         Hours       Total Pay      Regular      Correct
      Week Ending        Worked      Received        Rate       FLSA Pay        Shortage

         04/26/2020        60.5        $968.00     $16.00/hr.    $1,132.00       $164.00


         05/03/2020        60.5        $968.00     $16.00/hr.    $1,132.00       $164.00


         10/27/2019         66        $1,056.00    $16.00/hr.    $1,264.00       $208.00


         11/03/2019         66        $1,056.00    $16.00/hr.    $1,264.00       $208.00


         38.47. Based upon information and belief, throughout their Tenures of Employment, the

Putative Plaintiffs’ pay did not include any overtime premium for those hours worked in excess

of 40 in the work week. Accordingly, for each work week, each Putative Plaintiff is owed one-

half of his/her regular rate (calculated each week by taking the remuneration paid and dividing

by the number of hours worked) for each hour worked in excess of 40.
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 13 of 20



        39.48. Throughout the Plaintiffs’ and Putative Plaintiffs’ Tenures of Employment. Ms.

Lee was an owner, agent, and/or principal of Pan 4 America and Super Pasteles who, in whole or

part, designed, implemented, and/or approved the payroll practices which have resulted in the

Plaintiff and Putative Plaintiffs not being properly paid overtime pursuant to the FLSA.

        40.49. The Defendants’ failure to pay the required overtime rate to the Plaintiffs and the

Putative Plaintiffs was intentional, willful, malicious and in reckless disregard of the Plaintiffs’

and Putative Plaintiffs’ statutory rights under the FLSA.

                   COUNT 1: Claim by Plaintiffs for Violations of the FLSA

        41.1.   The allegations in paragraphs 1-40 above are realleged, restated, and incorporated

herein by reference.

        42.1.   The FLSA requires an employer to pay its employees at the overtime rate of one

and one-half times the regular rate of pay for the hours worked in excess of 40 hours per work

week.

        50.     The allegations in paragraphs 1-49 above are realleged, restated, and incorporated

herein by reference.

        51.     The FLSA requires an employer to pay its employees at the overtime rate of one

and one-half times the regular rate of pay for the hours worked in excess of 40 hours per work

week.

        43.52. None of the Plaintiffs, during his or her Tenure of Employment, qualified under

any of the exemptions to the overtime provisions of the FLSA and the relevant regulations. Each

Plaintiff was therefore entitled to the FLSA’s protections.
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 14 of 20



       44.53. Defendants did not pay Plaintiffs, during their Tenures of Employment, the

required overtime rate of pay for those hours worked in excess of 40 hours per work week, in

violation of 29 U.S.C. §207.

       45.54. During each Plaintiff’s Tenure of Employment, each Plaintiff qualified as an

“employee” and Defendants qualified as an “employer” within the meaning of 29 U.S.C. §203(e)

and (d) respectively.

       46.55. During each Plaintiff’s Tenure of Employment, Defendants had an annual dollar

volume of sales of more than $500,000 per year.

       47.56. During each Plaintiff’s Tenure of Employment, Defendants had more than two

employees.

       48.57. During each Plaintiff’s Tenure of Employment, Defendants qualified as an

“enterprise engaged in commerce or in the production of goods for commerce” within the

meaning of 29 U.S.C. §203(s)(l).

       49.58. During each Plaintiff’s Tenure of Employment, Ms. Lee qualified as an

“employer” within the meaning of 29 U.S.C. §203(d), and she is therefore liable individually to

the Plaintiffs for any damages awarded to the Plaintiffs in this action.

        WHEREFORE, the Plaintiffs respectfully request the following relief:

   A. An Order permitting this litigation to proceed as a collective action pursuant to 29 U.S.C.
      §216(b);

   B. An Order allowing prompt notice, pursuant to 29 U.S.C. §206(b), of this litigation to all
      potential class members;

   C. An injunction prohibiting Defendants from engaging in future violations of the FLSA;

   D. Damages, jointly and severally among the Defendants, for all unpaid overtime during
      each Plaintiff’s Tenure of Employment;

   E. Liquidated damages in an equal amount to D above;
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 15 of 20



   F. Reasonable counsel fees and costs of this lawsuit to the fullest extent permitted under the
      law; and

   G. Such further and appropriate relief as the Court may deem necessary.

                COUNT II: Claim by Putative Plaintiffs for Violations of the FLSA

        59.      The allegations in paragraphs 1-58 above are realleged, restated, and incorporated

herein by reference.

        60.      The FLSA requires an employer to pay its employees at the overtime rate of one

and one-half times the regular rate of pay for the hours worked in excess of 40 hours per work

week.

        50.1.    The allegations in paragraphs 1-49 above are realleged, restated, and incorporated

herein by reference.

        51.1.    The FLSA requires an employer to pay its employees at the overtime rate of one

and one-half times the regular rate of pay for the hours worked in excess of 40 hours per work

week.

        52.61. During each of their Tenures of Employment, the Putative Plaintiffs did not

qualify under any of the exemptions to the overtime provisions of the FLSA and the relevant

regulations and were therefore entitled to the FLSA’s protections.

        53.62. During each of their Tenures of Employment, the Putative Plaintiffs were not paid

the required overtime rate of pay for those hours worked in excess of 40 hours per work week in

violation of 29 U.S.C. § 207.

        54.63. During each of their Tenures of Employment, each of the Putative Plaintiffs

qualified as an “employee” and Defendants qualified as an “employer” within the meaning of

        55.64. 29 U.S.C. §203(e) and (d) respectively.
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 16 of 20



        56.65. During the Tenure of Employment of each of the Putative Plaintiffs, Defendants

qualified as an “enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. §203(s)(1).

        57.66. During the Tenure of Employment of each of the Putative Plaintiffs, Ms. Lee

qualified as an “employer” within the meaning of 29 U.S.C. §203(d) and each is therefore liable

individually to the Putative Plaintiffs for any damages awarded to them in this action.

        WHEREFORE, the Putative Plaintiffs respectfully request the following relief and/or that

judgment be entered against the Defendants, jointly and severally, as follows:

           A. An injunction prohibiting Defendants from engaging in future violations of the
              FLSA;

           B. Damages for all unpaid overtime during their Tenures of Employment;

           C. Liquidated damages in an equal amount to B above;

           D. Reasonable counsel fees and costs of this lawsuit to the fullest extent permitted
              under the law; and

           E. Such further and appropriate relief as the Court may deem necessary.

          COUNT III: Claim by Plaintiffs for Violations of the MWHL (Overtime)

        58.67. The allegations in paragraphs 1-5666 above are realleged, restated, and

incorporated herein by reference.

        59.68. The MWHL requires an employer to pay its employees at the overtime rate of one

and one-half times the regular rate of pay for the hours worked in excess of 40 hours per work

week.

        60.69. During each Plaintiff’s Tenure of Employment, the Plaintiffs were not covered

under any of the exemptions to the overtime provisions of the MWHL and the relevant

regulations, and each Plaintiff was therefore entitled to the MWHL’s protections.
        Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 17 of 20



       61.70. During each Plaintiff’s Tenure of Employment, the Plaintiffs were not paid the

required overtime rate of pay for all hours worked in excess of 40 hours per work week, in

violation of the MWHL.

       62.71. Throughout each Plaintiff’s Tenure of Employment, each Defendant qualified as

an “employer” within the meaning of the MWHL and is therefore liable to the Plaintiffs for any

damages Plaintiffs suffered from the violations of the MWHL.

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

favor and against Defendants, jointly and severally, awarding them the following relief:

       A)      An injunction prohibiting Defendants from engaging in future violations of the
               MWHL’s overtime provisions;

       B)      Damages for all unpaid overtime during each Plaintiff’s claim period;

       C)      Pursuant to §3-427 of the MWHL, liquidated damages in an amount equal to the
               amount in B above;

       D)      Reasonable counsel fees and costs of this lawsuit to the fullest extent permitted
               under the law; and

       E)      Such further and appropriate relief as the Court may deem necessary.
        Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 18 of 20



                                 COUNT IV: Claim by Plaintiffs for
                   Violation of the Maryland Wage Payment and Collection Law

       63.72. The allegations in Paragraphs 1-6171 above are realleged, restated and

incorporated herein by reference.

       64.73. The MWPCL requires an employer to pay its employees “wages” on a regular

basis. “Wage” is defined under the MWPCL to include “overtime wages.” MWPCL, §3-

501(c)(2).

       65.74. During each Plaintiff’s Tenure of Employment, each Plaintiff was an “employee”

and the Defendants were their “employer” within the meaning of the MWPCL.

       66.75. Defendants regularly failed to pay Plaintiffs overtime wages that were due.

Accordingly, Defendants violated the MWPCL’s requirement to regularly pay wages earned,

including overtime wages.

       67.76. More than two weeks have elapsed from the date on which Defendants were

required to have paid such wages. Accordingly, Defendants violated the MWPCL’s requirement

to pay wages earned, including overtime wages.

       68.77. The Defendants’ failure to pay Plaintiffs for wages earned, including overtime

wages at the required overtime rate, was intentional, willful, malicious and in reckless disregard

of Plaintiffs’ statutory rights under the MWPCL.

       69.78. Defendants’ failure to pay Plaintiff for wages earned, including the required

overtime premium for overtime hours was not as a result of a bona fide dispute.

       70.79. As a result of the violations by Defendants of the MWPCL, Plaintiffs suffered

damages.

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

favor and against Defendants, jointly and severally, awarding the following relief:
 Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 19 of 20



A. Damages for all unpaid wages during each Plaintiff’s Tenure of Employment;

B. Pursuant to §3-507.2(b) of the MWPCL, liquidated damages equal to two times the
   amount in A above;

C. Reasonable attorney fees and costs incurred in connection with the prosecution of this
   claim; and

D. Any other and further relief that this Court deems appropriate and fair.

                            [Signature page follows.]
         Case 8:20-cv-02275-PX Document 8-2 Filed 10/26/20 Page 20 of 20



                                           Respectfully submitted,

                                           THE LAW OFFICES OF ROBERTO ALLEN

        Dated: August 6 October 26, 2020                   By:    /s/ Roberto N. Allen
                                                   Roberto N. Allen, Esq., Bar No. 25110
                                                   3915 National Dr. Ste.Drive, Suite 320
                                                   Burtonsville, Maryland 20866
                                                   (301-) 861-0202 (phone)
                                                   301-861-4354 (fax)
                                                   Email: rallen@robertoallenlaw.com

        Dated: October 26, 2020            By:     /s/ Gregg C. Greenberg
                                           Gregg C. Greenberg, Bar No. 17291
                                           Zipin, Amster & Greenberg, LLC
                                           8757 Georgia Avenue, Suite 400
                                           Silver Spring, Maryland 20910
                                           (301) 587-9373 (phone)
                                           Email: ggreenberg@zagfirm.com

                                           Counsel for Plaintiffs

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of October 2020, a true and correct copy of the
foregoing First Amended Complaint, together with redline copy comparing this First Amended
Complaint to the original Complaint was served electronically by the Court’s ECF System on all
counsel of record.


                                           /s/ Roberto N. Allen
                                           Roberto N. Allen
